      Case 2:17-cv-00346-JCM-VCF Document 197 Filed 03/03/20 Page 1 of 3


 1   JOHN R. BAILEY
     Nevada Bar No. 0137
 2   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 3   JOSHUA P. GILMORE
     Nevada Bar No. 11576
 4   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 5   STEPHANIE J. GLANTZ
     Nevada Bar No. 14878
 6   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 8   Facsimile: 702.562.8821
     JBailey@BaileyKennedy.com
 9   DKennedy@BaileyKennedy.com
     JGilmore@BaileyKennedy.com
10   PWilliams@BaileyKennedy.com
     SGlantz@BaileyKennedy.com
11
     Attorneys for Plaintiff/Counterdefendants
12   TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
     and Rowen Seibel
13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15   TPOV ENTERPRISES 16, LLC, a Delaware            Case No. 2:17-cv-00346-JCM-VCF
     limited liability company,
16
                                Plaintiff,           STIPULATION AND PROPOSED ORDER
17                vs.
                                                     EXTENDING DEADLINE FOR OBJECTION
18   PARIS LAS VEGAS OPERATING COMPANY,              TO REPORT AND RECOMMENDATION
     LLC, a Nevada limited liability company,        AND ORDER [ECF NO. 194]
19
                             Defendant.
20   ________________________________________
                                                              (FIRST REQUEST)
21   PARIS LAS VEGAS OPERATING COMPANY,
     LLC, a Nevada limited liability company,
22
                                Counterclaimant,
23                vs.

24   TPOV ENTERPRISES, LLC, a Delaware limited
     liability company, TPOV ENTERPRISES 16,
25   LLC, a Delaware limited liability company,
     ROWEN SEIBEL, an individual,
26
                                Counterdefendants.
27

28

                                             Page 1 of 3
       Case 2:17-cv-00346-JCM-VCF Document 197 Filed 03/03/20 Page 2 of 3


 1          Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC (“TPOV
 2   16”); Counterdefendant TPOV Enterprises, LLC (“TPOV”); Counterdefendant Rowen Seibel
 3   (“Seibel”); and Defendant/Counterclaimant Paris Las Vegas Operating Company, LLC (“Paris”)
 4   (collectively, the “Parties”) stipulate and agree as follows:
 5          1.      On October 15, 2019, Paris filed a Motion for Terminating Sanctions, seeking case-
 6   terminating sanctions against TPOV 16, TPOV, and Seibel. (ECF Nos. 152 and 153.)
 7          2.      On February 19, 2020, United States Magistrate Judge Cam Ferenbach entered a
 8   Report and Recommendation and Order (the “Report and Recommendation”). (ECF No. 194.)
 9          3.      In the Report and Recommendation, the Magistrate Judge recommended that Paris’
10   Motion for Terminating Sanctions be granted, in part; specifically, recommending that the Answer
11   filed by TPOV 16, TPOV, and Seibel (ECF No. 40) be stricken as to TPOV only (i.e., not as to
12   TPOV 16 and Seibel). (ECF No. 194, at 13:5-8.)
13          4.      On March 2, 2020, TPOV 16, TPOV, and Seibel filed a motion seeking to replace
14   their counsel with the law firm of BaileyKennedy. (ECF No. 195.) That afternoon, the Court
15   granted TPOV 16, TPOV, and Seibel’s application for BaileyKennedy to substitute in as their
16   counsel. (ECF No. 196.)
17          5.      Currently, the deadline to file an objection to the Report and Recommendation is
18   tomorrow, March 4, 2020. See LR IB 3-2(a).
19          6.      The deadline to file an objection to the Report and Recommendation shall be
20   extended by seven (7) days to March 11, 2020.
21          7.      Good cause exists to extend the deadline to file an objection to the Report and
22   Recommendation to March 11, 2020. Recently engaged counsel for TPOV 16, TPOV, and Seibel
23   needs sufficient time to acclimate themselves with the matter (including the issues related to the
24   Motion for Terminating Sanctions) in order to submit an objection to the Report and
25   Recommendations, which, from their perspective, is particularly true given that the Magistrate
26   Judge’s recommended sanction is a case-terminating sanction as to TPOV.
27

28

                                                    Page 2 of 3
       Case 2:17-cv-00346-JCM-VCF Document 197 Filed 03/03/20 Page 3 of 3


 1          8.      This is the first request to extend time, is made in good faith, and will not impact any
 2   other deadlines.
 3    Dated this 3rd day of March, 2020.                 Dated this 3rd day of March, 2020.
 4    BAILEYKENNEDY                                     PISANELLI BICE PLLC
 5    By: /s/ Paul C. Williams                           By: /s/ M. Magali Mercera
          JOHN R. BAILEY                                    JAMES J. PISANELLI
 6        DENNIS L. KENNEDY                                 DEBRA L. SPINELLI
          JOSHUA P. GILMORE                                 M. MAGALI MERCERA
 7        PAUL C. WILLIAMS                                  BRITTNIE T. WATKINS
          STEPHANIE J. GLANTZ                               400 South 7th Street, Suite 300
 8    Attorneys for Plaintiff/Counterdefendants             Las Vegas, Nevada 89101
      TPOV Enterprises, LLC, TPOV Enterprises               JJP@pisanellibice.com
 9    16, LLC, and Rowen Seibel                             DLK@pisanellibice.com
                                                            MMM@pisanellibice.com
10                                                          BTW@pisanellibice.com
                                                         Attorneys for Defendant/Counterclaimant
11                                                       Paris Las Vegas Operating Company, LLC
12

13                                                 IT IS SO ORDERED.
14

15                                                 ______________________________________
                                                   UNITED STATES DISTRICT JUDGE
16

17                                                         March 4, 2020
                                                   DATED:__________________________
18

19   Respectfully submitted by:
20   BAILEYKENNEDY
21   By: /s/ Paul C. Williams
         JOHN R. BAILEY
22       DENNIS L. KENNEDY
         JOSHUA P. GILMORE
23       PAUL C. WILLIAMS
         STEPHANIE J. GLANTZ
24   Attorneys for Plaintiff/Counterdefendants
     TPOV Enterprises, LLC, TPOV Enterprises 16, LLC,
25   and Rowen Seibel
26

27

28

                                                   Page 3 of 3
